NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 01/05/2022 has been entered. Claims 1, 3-4, 6-9, 11, and 14-16 are pending in this application. 

Terminal Disclaimer
The terminal disclaimer filed on 01/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,002,437 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1, 3-4, 6-9, 11, and 14-16 are allowed.

Regarding claim 1 and their dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest an illumination device comprising a harness articulated at one or more hinge points and shaped to be worn over a wearer's ears and behind the wearer's head; a boom attached to the harness and supporting a swivelly-mounted panel articulable to be positioned over the wearer's cheek near the wearer's zygomatic bone when the harness is worn on the wearer's head, the panel including a camera and one or more light emitting diode (LED) light sources oriented with respect to said panel to 
The closet prior art, TAKASU (US 2002/0027777), does not include the combination of all the claimed limitations above, specifically a harness articulated at one or more hinge points, the harness shaped to be worn over the wearer’s ears and behind the wearer’s head, a boom attached to the harness and supporting a swivelly-mounted panel articulable to be positioned over the wearer's cheek near the wearer's zygomatic bone when the harness is worn on the wearer's head, the panel including a camera and LEDs to project light in the direction of the wearer’s view when the harness is worn on the wearer's head and the panel is positioned over the wearer's cheek near the wearer's zygomatic bone as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the TAKASU reference in the manner required by the claims.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 9, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest an illumination device comprising a frame articulated at one or more hinge points and shaped to be worn over a wearer's ears and behind the wearer's head, a light emitting diode (LED) light source coupled to the frame, the LED light source oriented to project light in a direction of the wearer's view when the illumination device is worn on the wearer's head, and positioned near a wearer's zygomatic bones 
The closet prior art, TAKASU (US 2002/0027777), does not include the combination of all the claimed limitations above, specifically a frame articulated at one or more hinge points, the frame shaped to be worn over a wearer's ears and behind the wearer's head, a light emitting diode (LED) light source coupled to the frame, the LED oriented to project light in a direction of the wearer's view when the illumination device is worn on the wearer's head and positioned near a wearer's zygomatic bones, an imaging device coupled to the frame, a microphone, and an earpiece, the LED light source is operable by a hands-free activation switch, and the LED and the imaging device are disposed on a panel that is hingebly-mounted to a boom at a first end of the boom, and the second end of the boom being swivelly-mounted to the frame as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the TAKASU reference in the manner required by the claims.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 11 and their dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a platform for 
The closet prior art, TAKASU (US 2002/0027777), does not include the combination of all the claimed limitations above, specifically a frame, a camera disposed on a panel hingebly-attached to the frame, a microphone, and an LED operable by a hands-free switch, the panel is detachable from the frame, the LED is included on the panel with the camera, the frame is articulated at one or more hinge points, the frame shaped to be worn over a user's ears and behind the user's head, and the panel is disposed at a front of the frame attached thereto by a boom configured to position the panel over the user's cheek near the user's zygomatic bone when the frame is worn behind the user's head as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the TAKASU reference in the manner required by the claims. 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. E./


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875